UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 4, 2010 PennyMac Mortgage Investment Trust (Exact Name of Registrant as Specified in Charter) Maryland 001-34416 27-0186273 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 27001 Agoura Road, Calabasas, California (Address of Principal Executive Offices) (Zip Code) (818) 224-7442 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 4, 2010, PennyMac Mortgage Investment Trust (the “Company”) issued a press release announcing its financial results for the fiscal quarter ended June 30, 2010.A copy of the press release and the slide presentation used in connection with the Company’s recorded earnings call on August 4, 2010 are furnished as Exhibit 99.1 and Exhibit 99.2, respectively. The information in this report, including the exhibits hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of Section 18, nor shall it be deemed incorporated by reference into any disclosure document relating to the Company, except to the extent, if any, expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release, dated August 4, 2010, issued by PennyMac Mortgage Investment Trust pertaining to its financial results for the fiscal quarter ended June 30, 2010. Slide Presentation for use on August 4, 2010 in connection with PennyMac Mortgage Investment Trust’s recorded earnings call pertaining to its financial results for the fiscal quarter ended June 30, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PENNYMAC MORTGAGE INVESTMENT TRUST Dated: August 4, 2010 /s/ Anne D. McCallion Anne D. McCallion Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated August 4, 2010, issued by PennyMac Mortgage Investment Trust pertaining to its financial results for the fiscal quarter ended June 30, 2010. Slide Presentation for use on August 4, 2010 in connection with PennyMac Mortgage Investment Trust’s recorded earnings call pertaining to its financial results for the fiscal quarter ended June 30, 2010.
